UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12B-25 SEC FILE NUMBER 0-32335 CUSIP NUMBER NOTIFICATION OF LATE FILING (CHECK ONE): [ ] Form 10-K[ ] Form 20-F[ ] Form 11-K[X] Form 10-Q[ ] Form N-SAR [ ] Form N-CSR For Period Ended: June 30, 2012 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please print or Type. Nothing in this form shall be construed to imply the Commission has verified any information contained herein If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION TX Holdings, Inc. Full Name of Registrant R Wireless, Inc. Former Name if Applicable 12080 Virginia Blvd. Address of Principal Executive Office (Street and Number) Ashland, Kentucky 41102 City, State and Zip Code PART II RULES 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR , or portion thereof, will be filed on or before the fifteenthcalendar day following the prescribed due date; or the subject quarterly report or transition reporton Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrantis unable to file the subject report in a timely manner in that the Registrant is currently waiting for external service Company to finalize report formatting and XBRL. As soon as the report formatting and XBRL is completed, the Registrant will submit the 10Q report for the quarter-ended June 30, 2012. The Registrant anticipate filing the 10Q report within the next five calendar days. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Jose Fuentes 588-2783 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). [X] Yes [ ]No 10Q Ending March31, 2012 (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes [X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. TX Holdings, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2012
